DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 12/08/2021 from which Claims 1-20 are pending.  Claims 10-19 are withdrawn and of the Claims under consideration Claims 1-5, 7-9 were amended and Claim 20 was added   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 12/08/2021.   
Objection to the Specification under New Matter Under 35 U.S.C. 132(a)
New Matter Rejection Under 35 U.S.C. 132(a)
The amendment filed 12/08/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  The statute at 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in the new title and abstract for the terminology of “light absorbing glass that absorbs light”  is not supported by the application.  Applicant does not point to, and the examiner did not find, support for such language in the specification as originally filed. It is noted that the application as filed as represented by the U.S. published application thereof of the number 2019/0369312, hereinafter “Pub” provides at ¶s:  0012, 0062, 0074, 0237-0238, 
Claim Rejections - 35 USC § 112(a)
Claims 1-9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-9 and 20, Claims 1 and 20 recite “a light absorbing glass substrate that absorbs light”.  The Pub provides at ¶s:  0012, 0062, 0074, 0237-0238, 0243-0244, 0251-0253 of absorption of ultraviolent or near infrared light while transmitting visible light for the optical filter having phosphate-based glass or fluorophosphate-based glass.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of "light absorbing glass that absorbs light” but rather a genus of ultraviolent or infrared absorbing glass that absorbs ultraviolet or near infrared light.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation 
Claim Rejections - 35 USC § 112(b)
Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-9 and 20, Claims 1 and 20 both recite a light absorbing glass substrate that absorbs light . . . a bonding layer that is provided on the absorbing glass substrate . . .”  This recitation is unclear, confusing and indefinite whether the light absorption of the glass substrate is all types of light from gamma rays to radio waves and including visible light which the application as filed describes at ¶ 0253 as transmitted from the film of the optical filter.  Also the recitation is unclear and indefinite with “the absorbing glass substrate” is the same or different from “the light absorbing glass substrate that absorbs light”.  If the same the words “absorbing glass substrate” should be changed to “light absorbing glass substrate” and if different the article “the” should be changed to “a”.  
Also regarding Claims 1-9 and 20, both claims 1 and 20 recite “a coupling agent composition comprising at least one dehydrated condensate of a silicon compound containing a Si atom and a metal alkoxide containing a Ti atom, a Zr atom, an Al atom, or a combination thereof . . .” where for Claim 20 a semi-colon is before “and a metal 
Claim 3 recites “The optical filter according to claim 1, the coupling agent composition comprises at least one dehydrated condensate of coupling agents” which is unclear and indefinite in that the word “where” or “wherein” after “Claim 1” appears to be missing.  Also is at least one dehydrate condensate of coupling agent the same or different from “at least one dehydrated condensate of a silicon compound” of Claim 1 from which Claim 3 depends?  If the same the term “at least one dehydrate condensate of coupling agent” lacks antecedent basis.     
Claim 4 recites “. . . wherein the coupling agent composition comprises at least one hydrolyzed and dehydrated condensate of coupling agents selected from compounds represented by Formula (III) and (IV) and combinations thereof. . .”  This recitation is unclear, vague and indefinite whether the dehydrolyzed condensate of coupling agents is in addition to or a part of the silicon compound or metal alkoxide of the coupling agent composition in Claim 1 from which Claim 4 depends?    
Claim 7 recites “. . . comprises a reaction product . . . and combinations thereof . . .”  This recitation is unclear, vague and indefinite whether the combinations thereof is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0067243, Shiono et al. (hereinafter “Shiono”) evidenced by U.S. 2004/0082460, Yamane et al., (hereinafter “Yamane”) in view of U.S. 2002/0123592, Zhang et al. (hereinafter “Zhang”).  
Regarding Claims 1-2, and 6, Shiono discloses in the entire document particularly in the abstract and at ¶s 0002, 0009-0010, 0027-0028, 0059, 0075, 0105-0107, 0148, 0182, 0193, 0195, 0197 an optical filter includes an absorption layer which increases a visible light transmittance while having a good near-infrared blocking characteristic, and which is excellent in not only adhesiveness with respect to a layer to be abutted, but also light resistance.  The absorption layer containing a near-infrared absorbing dye containing a squarylium-based dye and a transparent resin {reading on resin layer}; and an inorganic or organic material in contact with the absorption layer.  The optical filter transmits visible light and cuts off near-infrared light, and an imaging device provided with the optical filter.  
2O3, 0.01 to 1 weight percent of antimony based on Sb2O3, and no arsenic {reading on light absorbing glass substrate of phosphate-based glass or fluorophosphate-based glass and on resin layer on the absorbing glass substrate}.  

From ¶s 0154, 0161, 0197 an adhesiveness-imparting agent, such as a silane coupling agent having at least one selected from the group consisting of a vinyl group, an epoxy group, a styryl group, a methacrylic group, an acrylic group, an amino group, an ureido group, a mercapto group, a sulfide group, and an isocyanate group can be included in the absorption layer.  Also at a time of applying the coating liquid, it is also possible to perform pretreatment on the transparent substrate, and as a pretreatment agent, one of the aforementioned silane coupling agent and the like can be used solely or two or more of the aforementioned silane coupling agent and the like can be mixed and used.  When the absorption layer is stacked on a main surface of the transparent substrate, surface treatment with a silane coupling agent may be performed on the surface to be stacked.  By using the transparent substrate after being subjected to the 
However Shiono disclosing silane coupling agent for an adhesion promoter in the absorption layer, pre-treating the transparent substrate with silane coupling agents and having an adhesive layer between the transparent substrate and the absorption layer does not expressly disclose a bonding layer comprising a coupling agent composition of at least one dehydrated condensate of a silicon compound containing a silicon atom and a metal alkoxide containing and at least one of a Ti, Zr and Al atom or combination thereof in a ratio, for pending claim 2, or with condensate of silanol, for pending claim 6, between the substrate and absorption layer resin layer.  
Zhang is directed as is Shiono to optical coatings on glass substrates as disclosed in Zhang in the abstract ¶s 0003, 0009, 0014, 0022, 0029-0035, 0039, 0042-0044, 0057 as an organic-inorganic hybrid surface adhesion promoter for improving the processing and promoting adhesion of organic materials on silicon, glass, ceramic, and metal, where the adhesion promoter has the general formula, A-B, wherein A is hydrolyzed and polycondensed from a trioxysilane R -Si(OR')3 or its mixture with one or two more silanes, where R' is methyl, ethyl or propyl, and where R is an organic group of methacrylate, epoxy, amine, isocyante, hydroxide or non-halogens or halogens containing alkyl, alkenyl, aryl, alkylary or arylalky, like coupling agents (See ¶ 0014), and wherein B is hydrolyzed and polycondensed from an alkoxy silane, chloride silane, or alkoxy or chloride metal compound, whereby B reacts with a substrate to form a uniting group which is 
From ¶s 0035, 0039, 0042-0046, and 0057, the surface promoter is synthesized by first hydrolyzing and polycondensing a trioxysilane (R --Si(OR')3) or its mixture with another one or two silanes with acid or base as catalyst, where R is an organic group which has similar chemical structure to the organic materials to be applied on top and/or can chemically react with the materials to form covalent bonding, and R' is methyl, ethyl, and propyl.  In order fully to hydrolyze the silanes, extra water is usually added. H2O can be used for all kinds of applications.  When the reaction reaches a certain degree and the product is viscous if all the solvent and byproducts are removed, 5-30% of another silane or metal alkoxides are gradually added into the solution for co-polycondensation.  Tetramethoxysilane and tetraethoxysilane are typical silanes used for synthesizing silicon containing surface adhesion promoter, and the metal alkoxides with long chain alkyl-groups are suitable for synthesizing metal containing promoter.  Aluminum butoxide, zirconium propoxide, titanium 
Given that 5 to 30% of another silane or metal alkoxides are added and the silane with silicon atom is replaceable with Ti, Zr or Al atom containing alkoxides, then such 5 to 30% any amount of replacement Ti, Zr or Al atom containing alkoxides.  Such an amount overlaps with the atomic % of Ti, Zr or Al {reading on pending Claim 2} compared to the atomic % of Si and Ti, Zr or Al.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
From ¶ 0044 before adding the above silane or metal alkoxides, a solvent should be added into the solution to reach a ratio of solvent to raw chemicals of 0.5:1 to 3:1. After stirring for 2-7 hrs, water, with theoretically required amount for the silane or metal alkoxides, is added into the solution to fully hydrolyze the silane or metal alkoxides.  The resulted solution is then aged at room temperature for 24 hrs or longer before it is ready for use.  Some H--O--Si or H--O-M end groups will be left in the promoter and will be the important function Claim 6}.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Alternatively in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two 
Applicants are reminded that for wording of Claim 1 of “bonding layer that is provided on the absorbing glass substrate” that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Shiono the optical filter with near infrared light absorbing phosphate-based glass or fluorophosphates-based glass and an absorbing resin layer on the glass with silane coupling agent therebetween as a pretreatment of the glass, where an adhesive layer can also be therebetween, where from Zhang the organic-inorganic hybrid surface .    
Claim 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Shiono in view of Zhang further in view of the article entitled “Densification of hybrid silica- titania sol-gel films studied by ellipsometry and FTIR”, A. Maia Seco, Materials Science and Engineering B76  193 - 199 (2000), hereinafter “Seco”.
Regarding Claim 3-9, Shiono in view of Zhang is applied as to Claim 1 discloses the interlayer hybrid adhesion promoter with M-O-Si, or Si-O-M (where, M is Ti, Zr or Al), however does not expressly disclose the formulae of pending Claims 3-7 or the amounts of Claims 8-9.   
Seco is directed as is Shiono as modified with Zhang to hybrid silica-titania films from sol-gel of silane and Ti, Zr or Al alkoxides as disclosed by Seco in the abstract that Hybrid silica - titania films were prepared via sol- gel processing, by dip-coating on silicon wafer substrates, from organically modified silane and titanium isopropoxide precursors.  These hybrid sol - gel films were then subjected to selected heat treatments at temperatures up to 950°C and their densification was followed by ellipsometry and infrared absorption (FTIR) spectroscopy.  The volume fraction of residual porosity was estimated, based on the refractive index data.  A clear correlation was observed between the intensity of the infrared spectral shoulder near 1150 cm - 1 and the porosity values, for the different heat treatment temperatures.  For any treatment up to 950°C, the porosity of the hybrid silica-titania gel films was higher than that of the corresponding inorganic gel films, while both continuously decreased with increasing heat treatment temperature. The residual Si- CH3 groups, whose presence was identified in the hybrid silica - titania films until a temperature near 500°C, tend to be transformed into Si-OH (silanol) groups as they are eliminated. Most silanol groups are eliminated at a temperature near 600°C.  The hybrid silica - titania films were found to have a more porous and more compliant gel network than the corresponding inorganic films, while their structure appears to exhibit a smaller spread in the Si- O- Si intertetrahedral angle distribution.  From Table 1 the composition ratio of TEOS (tetraethoxysilane) or with MTES (methyltriethoxysilane) to TPOT (tetrapropoxytitanate) ranged from 50:50 for “HS”, hybrid silica, to 80:20 for “HST”, hybrid silica-titanate, and “ST”, inorganic 
As set forth in MPEP 2144.05, in the case where the prior art discloses a range of 50:50 to 80:20 for silicon compound to titanium compound, while the present claims require greater than 80 and less than 20 mole % for pending claim 8. 
It is apparent, however, that the instantly claimed amount of greater than 80 to less than 20 and that taught by Seco are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of 80:20 disclosed by Seco and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of greater than 80 : less than 20 disclosed in the present claims is but an obvious variant of the amounts disclosed in Seco, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  

Also Figs. 1-7 indicate with heating temperatures of room temperature to less than 400ºC the CH3 group is still present along with the Si-O-Ti reading on formulae I, III and V with some CH3 converted to OH for pending claims 3-5.  From Zhang the tetra titanium alkoxides of ¶ 0046 read on formula VI of pending Claim 5 for the reaction products disclosed in Seco as titanium tetraisopropoxide (TIPO) like the titanium isopropoxide of Seco.  Seco discloses at Experimental Details, Results and discussion, and 3.1, 3.2 and 3.3 that films with a composition of 80 SiO2-20 TiO2 (all compositions are expressed in mol%) were - 1 before heat treatments, whose frequency in - creased with the heat treatment temperature up to 1073 cm - 1, which is due to the transverse optic (TO) component of the asymmetric stretch of the oxygen atoms along a direction parallel to Si-Si, plus substantial Si cation motion; the shoulder (Sh) feature on its - 1, due to Si- O- stretching vibrations in Si- O- Ti4 + sequences involving tetrahedrally coordinated Ti4 + ions {reading on reaction product for pending claim 7.  From the conclusion § 4 The IR spectra of the hybrid films showed the presence of organic (Si-CH3) groups until ca. 500°C and of Si- OH groups until ca.  600°C; until ca. 500°C, the film densification proceeded mostly by network condensation, with elimination of
Si-OH and simultaneous oxidation of the Si- CH3 groups; above this temperature, most of the porosity was eliminated by viscous sintering, with a steady strengthening of the gel network.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Shiono as modified the optical filter with near infrared light absorbing phosphate-based glass or fluorophosphates-based glass and an absorbing resin layer on the glass with silane coupling agent therebetween as a pretreatment of the glass, where an adhesive layer can also be therebetween, where the organic-inorganic hybrid surface adhesion promoter as a single adhesive interlayer of a coupling agent composition of hydrolyzed and polycondensed silane coupling agent compound with Si atom and metal alkoxide of Ti, Zr or Al Ti, Ar or Al atoms for glass useful with a top layer is substituted for or combined with the silane coupling agent treatment and adhesion layer of Shiono, as afore-described for Claim 1, where from Seco the formulae III, V and VI of pending claims 3-5 and 7 and the reaction .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Shiono evidenced by Yamane in view of Zhang further in view of Seco.    
For Claim 20 Shiono in view of Zhang further in view of Seco is applied as to Claims 1, 5 and 9 hereby incorporated by reference.    
Response to Arguments
Applicant’s arguments with amendments filed 12/08/2021have been fully considered and , with respect to the prior rejections under 35 U.S.C. 112 are persuasive.  Such rejections under 35 U.S.C. 112 have been withdrawn.  However the arguments with regards to the rejections under 35 U.S.C. 103 are not persuasive.  
Applicants argue regarding the rejections under 35 U.S.C. 103 that even though Shiono briefly mentions employing a phosphate-based glass or a f!uorophospl1ate-based glass, Applicant respectfully submits that Shiono does not discuss the difficulties of these glasses which include the fact that they are easily affected by chemicals or by physical forces, and the fact that they are difficult to bind a resin thereon that can resist moisture because the glass to resin bond is, at best, weak.  EXHIBIT "A" submitted herewith, is offered in support of this position.  Thus, Applicant respectfully submits that the Examiner's position mistakenly downplays the unique EXHIBIT "A" submitted herewith, is offered in support of this position.  Thus, Applicant respectfully submits that thee Examiner's position mistakenly downplays the unique problems associated with providing a light absorbing glass substrate composed of phosphate-based glass or fluorophosphate-based glass. 
In response Exhibit A submitted by Applicants appears directed to preparing sol-gel phosphate glasses rather than indicating any chemical or physical forces involved in adhesion of coatings to such a glass.  Also U.S. Patent Application publication 2014/0247480, Tatemura et al (hereinafter “Tatemura”) evidences in the abstract and ¶s 0016 and 0037 a glass member with an optical multilayer, comprising a fluorophosphate glass substrate and an optical multilayer formed on the substrate, wherein an adhesion-strengthening layer consisting of one or more layers, which improves the adhesion of the optical multilayer to the fluorophosphate glass substrate, is formed between the fluorophosphate glass substrate and the optical multilayer; and the optical multilayer is formed by a sputtering method or an ion-beam assisted deposition method, and the adhesion-strengthening layer is formed by a deposition method without using ion-beam assist.  The optical multilayer has the adhesion-strengthening layer of an oxide film made of a material selected from silicon oxide (SiO2), titanium oxide (TiO2), lanthanum titanium oxide (La2Ti2O7), aluminum oxide (Al2O3), and a mixture of aluminum oxide (Al2O3) and zirconium oxide (ZrO2), as a first layer on the fluorophosphate glass substrate side.  These are similar compounds in an adhesive layer for fluorophosphate glass with silicon and oxygen atoms and titanium and oxygen atoms and aluminum and oxygen atoms as for the alkoxides of silicon, titanium, zirconium and aluminum that upon hydrolyzation and polycondensation according to Zhang for the adhesive layer.  The metal oxides of Tatemura give increased bond strength with the fluorophosphate glass so one skilled in the art from this evidence would reasonably expect similar metal alkoxides that hydrolyze to metal hydroxides and condense to bonds of Si-O-M, where 
Applicants also submit that contrary to the Examiner's positions, one of ordinary ski!! in this art would find no suggestion or rnotivation in Shiono or Zhang to include Applicant's bonding !layer in the optical filter of Shiono or to modify the optical filter of Shiono with features taught by Zhang. Thus, Applicant respectfully traverses the Examiner's positions, especially regarding motivation to modify the optical filter of Shiono with features taught by Zhang, as lacking sufficient motivation. 
In response Applicants submission is merely conclusory and does not address the motivation actually given in the rejection.  Such motivation is having from Shiono the optical filter with near infrared light absorbing phosphate-based glass or fluorophosphates-based glass and an absorbing resin layer on the glass with silane coupling agent therebetween as a pretreatment of the glass, where an adhesive layer can also be therebetween, where from Zhang the organic-inorganic hybrid surface adhesion promoter as a single adhesive interlayer of a coupling agent composition of hydrolyzed and polycondensed silane coupling agent compound with Si atom and metal alkoxide of Ti, Zr or Al Ti, Ar or Al atoms for glass useful with a top layer is substituted for or combined with the silane coupling agent treatment and adhesion layer of Shiono motivated to improve the processing and promotion of adhesion of organic materials on silicon or glass and to have excellent heat resistance, temperature properties, and good optical attenuation values as for the optical filter of Claims 1-2 and 6.  Applicants have not rebutted the motivation of improving the processing and promotion of adhesion of organic materials on silicon or glass and to have excellent heat resistance, temperature properties, and good optical attenuation values  
For the 103 rejection against Claims 3-9 Applicants argue that contrary to the Examiner's positions, one of ordinary skill in this art would find no suggestion or motivation in Shiono or Zhang to include Applicant's bonding layer in the optical filter of Shiono or to modify the optical filter of Shiono with features taught by Zhang.  Thus, Applicant respectfully traverses the Examiner's positions, especially regarding any motivation to modify the optical filter of Shiono with features taught by Zhang.  Further, Applicants contend while Seco is directed to hybrid silica-titania films, the Examiner has given no line of reasoning for motivation to modify Shiono and Zhang, if combined for the sake of argument.  Thus, Applicant respectfully traverses the combination of Shiono and Seco, and the combination of Shiono, Zhang, and Seco as lacking sufficient motivation. 
In response Applicants contention is merely conclusory and fails to address the rationale and motivation for the combination of Seco with Shiono modified by Zhang actually given in the rejection.  Such rationale and motivation are to have from Shiono as modified the optical filter with near infrared light absorbing phosphate-based glass or fluorophosphates-based glass and an absorbing resin layer on the glass with silane coupling agent therebetween as a pretreatment of the glass, where an adhesive layer can also be therebetween, where the organic-inorganic hybrid surface adhesion promoter as a single adhesive interlayer of a coupling agent composition of hydrolyzed and polycondensed silane coupling agent compound with Si atom and metal alkoxide of Ti, Zr or Al Ti, Ar or Al atoms for glass useful with a top layer is substituted for or combined with the silane coupling agent treatment and adhesion layer of Shiono, as afore-described for Claim 1, where from Seco the formulae III, V and VI of pending claims 3-5 and 7 and the reaction product for claim 7 in amounts around 80 mol% of the silicon compound to 20% of the titanium compound or optimized to be higher are obtained by reaction of TEOS and titanium alkoxide like butoxide or propoxide without sintering or densifying at temperatures above 500º C motivated to have a refractive index between 1.45 and 1.5 for the optical filter of Claims 3-5 and 7-9.  Applicants have not rebutted the value of a refractive index between 1.45 and 1.5 for the optical filter.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787